DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2021 has been entered.
Response to Amendment
The amendment filed on 03/04/2021 has been entered. Claims 1-12 remain pending in the application. Applicant’s amendments to the claims have overcome the 35 U.S.C. 112(b) rejection set forth in the previous office action.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-12 have been considered but are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding claim 1, the references Frith and Miyamoto are analogous, combinable, and teach all recited features of the limitation, “a pusher that abuts and presses the eyepiece toward the facing surface along the central axis while allowing the endoscope and the camera head to relatively rotate around the central axis
the facing surface includes a projection that projects toward the abutting surface and abuts the abutting surface when the eyepiece is mounted while allowing the projection and the abutting surface to relatively rotate around the central axis”
Frith describes a mountable attachment between a camera head and endoscope, configured so that they are able to rotate relative to one another using ball bearings. Paragraph 35 and figures 3-5 of the specification cite and illustrate: “Coupler assembly 14 comprises a distal cylindrical "grabber" means 20, which is releasably attachable to the eyepiece of scope 10, and a proximal camera mount means 22 which, in the preferred embodiment is fixedly attached to camera 12. Grabber means 20 is selectively rotatable relative to camera mount means 22 by virtue of interface or bearing means 24 interposed therebetween, as best seen in FIG. 3. The freely rotatable grabber means enables a user to permit the camera head 12 (and, therefore, the monitor view) to remain fixed in selected orientation (e.g. upright), while rotating the scope about axis 46.” Figure 3 illustrates, that by the device connection interface and pusher mechanism, the endoscope and the camera head are able to rotate relative to each other around the central axis. Therefore Frith teaches “a pusher that abuts and presses the eyepiece toward the facing surface along the central axis while allowing the endoscope and the camera head to relatively rotate around the central axis.”
Miyamoto describes two parts on an endoscope rotating relative to one another, where the ball bearings are applied to two facing surfaces. Paragraph 64 and figure 7 of the specification illustrates and cites, “In FIG. 6, there are bearing rings 50a and 50b on which bearing balls 49 are supported in an annular form. The drive sleeve 48 is supported inside the carrier sleeve 43 with the facing surface includes a projection that projects toward the abutting surface and abuts the abutting surface when the eyepiece is mounted while allowing the projection and the abutting surface to relatively rotate around the central axis” when combined with the facing surface and abutting surface in the mounting process of Frith, asthe facing and abutting surfaces are construed to rotate relative to each other, as the surfaces that contact each other in Miyamoto figure 7 do.
All of the above references are analogous in the field of rotating components in an endoscope. Furthermore, when these references are taken together in combination, the above described feature is taught. One of ordinary skill would recognize that the teaching of Frith regarding the ball bearing rotation arrangement of an eyepiece and camera head on an endoscope would be able to be combined with the teaching of Miyamoto regarding front facing ball bearings, so that an arrangement where front facing ball bearings function as the rotation mechanism between a camera head and eyepiece is made obvious. Frith teaches that it was previously known in the art to apply ball bearings to allow an eyepiece and camera head to rotate relative to one another as a general inventive concept. It is contemplated that if indeed the generalized inventive principle of Frith is to facilitate rotation between the eyepiece and camera head surfaces, Miyamoto may be seen as a possible alternative design choice bv which to rotate the two surfaces relative to each other. In this combination then, the projection and the abutting surface would indeed rotate relative to each other. One of ordinary skill would be able to recognize front facing ball bearings as an obvious variation of the inventive principles taught by Frith. The motivations for combination of these references are as described in the 35 U.S.C. 103 rejection below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 12, claim limitation “the abutting surface includes a projection that projects toward the facing surface and abuts the facing surface when the eyepiece is mounted while allowing the projection and the abutting surface to relatively rotate around the central axis” is indefinite because if the projection is included as part of the abutting surface, then the projection and the abutting surface cannot rotate relative to one another. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). Furthermore, this claim will be interpreted to mean that the projection and the facing surface relatively rotate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Frith (US 20060229495) (hereinafter Frith) in view of Miyamoto et al. (US 20140094657) (hereinafter Miyamoto).
Regarding claim 1, Frith teaches A camera head comprising a mount which is detachably connected to an eyepiece of an endoscope (see Frith figure 1 and paragraph 35), 
the eyepiece unit includes an abutting surface that is orthogonal to a central axis of the endoscope (see Frith figure 5 and paragraph 39 regarding eyepiece 10 pressed flat against the endoscope), 
the central axis being along an insertion direction of the endoscope into a subject, and the abutting surface extending over an entire circumference in a circumferential direction around the central axis (see Frith figure 5 and paragraph 39 regarding eyepiece 10 pressed flat against the camera head, which describes the abutting surface extending around a central axis defined by the insertion direction of the endoscope),
the camera head capturing an object image emitted from the eyepiece (see Frith paragraph 5 regarding optically coupling eyepiece and camera), 
wherein,
the mount is to be connected to the eyepiece to relatively rotate the endoscope and the camera head around the central axis (see Frith paragraph 37 and figures 3-5 regarding , 
the mount includes 
a facing surface that faces the abutting surface (see Frith figure 5 and paragraph 39 regarding eyepiece 10 pressed flat against the camera at mount, with the mount having a facing surface against the abutting surface), and 
a pusher that abuts and presses the eyepiece toward the facing surface along the central axis while allowing the endoscope and the camera head to relatively rotate around the central axis (see Frith paragraph 39 and figure 3 and 5 regarding retaining arms that contact inclined surface of eyepiece and press the eyepiece toward facing surface along central axis while allowing the eyepiece itself to rotate relative to camera head 12 as described in paragraph 35),
However, Frith does not explicitly teach projections as needed for the limitations of claim 1. 
Miyamoto, in a similar field of endeavor, teaches the facing surface includes a projection that projects toward the abutting surface and abuts the abutting surface when the eyepiece is mounted while allowing the projection and the abutting surface to relatively rotate around the central axis (see Miyamoto paragraph 64 and figures 6 and 7 regarding bearing ball ring disposed on one surface face that contacts the front of another surface face to facilitate rotational function. These ball bearings are projections and in combination with Frith, which already teaches that it is desirable to rotatably mount a camera head and endoscope, may be disposed on the facing surface as a contact point to facilitate rotation as an obvious variation on the inventive principles taught by Firth. It is contemplated that if indeed the generalized .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Frith to include the teaching of Miyamoto by arranging the ball bearing arrangement of Frith at a front facing position at the contact points between the camera head and eyepiece. One of ordinary skill would recognize that the teaching of Frith regarding the ball bearing rotation arrangement of an eyepiece and camera head on an endoscope would be able to be combined with the teaching of Miyamoto regarding front facing ball bearings, so that an arrangement where front facing ball bearings function as the rotation mechanism between a camera head and eyepiece is made obvious. Frith teaches that it was previously known in the art to apply ball bearings to allow an eyepiece and camera head to rotate relative to one another. It is contemplated that if indeed the generalized inventive principle of Frith is to facilitate rotation between the eyepiece and camera head, Miyamoto may be seen as a possible alternative design choice. In this combination then, the projection and the abutting surface would indeed rotate relative to each other. One of ordinary skill would be able to recognize front facing ball bearings as an obvious variation of the inventive principles taught by Frith.

Regarding claim 2, the combination of Frith and Miyamoto teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Frith and Miyamoto teaches wherein the projection has an annular shape extending over the entire circumference in the circumferential direction around the central axis (see Miyamoto paragraph 64 and figures 6 and 7 regarding bearing balls in annular form).
One would be motivated to combine these teachings in order to provide teachings relating to the field of endoscopy (see Miyamoto paragraph 2), especially that of rotating ball bearing parts. 
Regarding claim 3, the combination of Frith and Miyamoto teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Frith and Miyamoto teaches wherein the facing surface includes at least three of the projections (see Miyamoto paragraph 64 and figures 6 and 7 regarding plurality of bearing balls).
One would be motivated to combine these teachings in order to provide teachings relating to the field of endoscopy (see Miyamoto paragraph 2), especially that of rotating ball bearing parts. 
Regarding claim 4, the combination of Frith and Miyamoto teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
wherein the projections are each provided at rotationally symmetrical positions around the central axis (see Miyamoto paragraph 64 and figures 6 and 7 regarding bearing ball in annular form with evenly spaced rotationally symmetrical distribution).
One would be motivated to combine these teachings in order to provide teachings relating to the field of endoscopy (see Miyamoto paragraph 2), especially that of rotating ball bearing parts. 
Regarding claim 5, the combination of Frith and Miyamoto teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
Furthermore, the combination of Frith and Miyamoto teaches wherein each of the projections is a ball of which a part projects from the facing surface toward the abutting surface and is rotatably attached to the mount (see Miyamoto paragraph 64 and figures 6 and 7 regarding bearing balls in annular form).
One would be motivated to combine these teachings in order to provide teachings relating to the field of endoscopy (see Miyamoto paragraph 2), especially that of rotating ball bearing parts. 
Regarding claim 6, the combination of Frith and Miyamoto teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Frith and Miyamoto teaches wherein the projection has a curved surface that has an arc shape in cross-sectional view and abuts the abutting surface (see Miyamoto paragraph 64 and figures 6 and 7 regarding bearing balls in annular form- a half shaped cross section of these balls would form an arc shape).

Regarding claim 8, the combination of Frith and Miyamoto teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Frith and Miyamoto teaches wherein the mount includes at least three pushers (see Frith paragraph 39, and figures 3 and 8 regarding three retaining arms on mount).
Regarding claim 9, the combination of Frith and Miyamoto teaches all aforementioned limitations of claim 8, and is analyzed as previously discussed.
Furthermore, the combination of Frith and Miyamoto teaches wherein the pushers are provided at rotationally symmetrical positions around the central axis (see Frith paragraph 39, and figures 3 and 8 regarding three retaining arms on mount, at rotationally symmetrical positions, as illustrated by the positions on figure 8 that correspond to the positions of the retaining arms).
Regarding claim 10, the combination of Frith and Miyamoto teaches all aforementioned limitations of claim 8, and is analyzed as previously discussed.
Furthermore, the combination of Frith and Miyamoto teaches the facing surface includes at least three projections, each projection being at at least three positions on a first virtual circle around the central axis (see Miyamoto paragraph 64 and figures 6 and 7 regarding plurality of bearing balls), 
the eyepiece has an inclined surface that is separated from the central axis toward a side of the facing surface (see Frith paragraph 39 and figure 3 and 5 regarding inclined surface of eyepiece separated from central axis toward a side of facing surface), 
the pushers each abut the inclined surface and each press the eyepiece toward the facing surface along the central axis when the eyepiece is mounted (see Frith paragraph 39 and figure 3 and 5 regarding retaining arms that contact inclined surface of eyepiece and press the eyepiece toward facing surface along central axis), 
abutting positions between the pushers and the inclined surface are each positioned on a second virtual circle around the central axis (see Frith paragraph 39 and figure 3 and 5 regarding retaining arms that contact inclined surface of eyepiece and press the eyepiece toward facing surface along central axis, which forms a second virtual circle), and 
the first virtual circle is positioned at a position matching the second virtual circle or on an outer side from the second virtual circle when viewed from a direction along the central axis (see Frith paragraph 39 and figure 3 and 5 regarding retaining arms that contact inclined surface of eyepiece and press the eyepiece toward facing surface along central axis, which forms a second virtual circle, because the surface is inclined, the clamp reaches slightly into the diameter of the circle into where a ring of projection portions of Miyamoto would be disposed in combination, as Miyamoto teaches an outer ring of bearing balls. Therefore, in combination, the two circles of the clamps and bearing balls would either match, or the first virtual circle would encompass the second.)
One would be motivated to combine these teachings in order to provide teachings relating to the field of endoscopy (see Miyamoto paragraph 2), especially that of rotating ball bearing parts. 
Regarding claim 12, Frith teaches An endoscope comprising an eyepiece unit which is detachably connected to a mount of a camera head (see Frith figure 1 and paragraph 35), 
the mount includes a facing surface that is orthogonal to a central axis of the endoscope (see Frith figure 5 and paragraph 39 regarding eyepiece 10 pressed flat against the camera at mount, with the mount having a facing surface against the abutting surface), 
the central axis being along an insertion direction of the endoscope into the subject , and the facing surface extending over an entire circumference in a circumferential direction around the central axis (see Frith figure 5 and paragraph 39 regarding eyepiece 10 pressed flat against the camera head, which describes the facing surface extending around a central axis defined by the insertion direction of the endoscope), and 
a pusher that abuts the eyepiece unit and presses the eyepiece unit toward the facing surface along the central axis when the eyepiece is mounted (see Frith paragraph 39 and figure 3 and 5 regarding retaining arms that contact inclined surface of eyepiece and press the eyepiece toward facing surface along central axis), 
the endoscope taking an object image of an inside of a subject and emitting the image from the eyepiece (see Frith paragraph 5 regarding optically coupling eyepiece and camera of an endoscope), 
wherein 
the eyepiece is connected to the mounting unit and is configured to relatively rotate the endoscope and the camera head around the central axis while the pusher abuts and presses the eyepiece. (see Frith paragraph 39 and figure 3 and 5 regarding retaining arms that contact inclined surface of eyepiece and press the eyepiece toward facing surface along central ,
the eyepiece includes an abutting surface that faces the facing surface (see Frith figure 5 and paragraph 39 regarding eyepiece 10 pressed flat against the endoscope),
However, Frith does not explicitly teach projections as needed for the limitations of claim 12. 
Miyamoto, in a similar field of endeavor, teaches the abutting surface includes a projection that projects toward the facing surface and abuts the facing surface when the eyepiece is mounted while allowing the projection and the abutting surface to relatively rotate around the central axis (see Miyamoto paragraph 64 and figures 6 and 7 regarding bearing ball ring disposed on one surface face that contacts the front of another surface face to facilitate rotational function. These ball bearings are projections and in combination with Frith, which already teaches that it is desirable to rotatably mount a camera head and endoscope, may be disposed on the facing surface as a contact point to facilitate rotation as an obvious variation on the inventive principles taught by Firth. It is contemplated that if indeed the generalized inventive principle of Frith is to facilitate rotation between the eyepiece and camera head, Miyamoto may be seen as a possible alternative design choice. Whether these ball bearings are disposed on the facing surface or abutting surface is a matter of design choice, and Miyamoto, which essentially teaches the application of ball bearings to rotating facing surfaces, would not teach toward or against either one in particular. The combination of applying the bearing balls to either face would be obvious just the same).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Frith to include the teaching of 
One would be motivated to combine these teachings in order to provide teachings relating to the field of endoscopy (see Miyamoto paragraph 2), especially that of rotating ball bearing parts. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Frith (US 20060229495) (hereinafter Frith) in view of Miyamoto et al. (US 20140094657) (hereinafter Miyamoto), further in view of Rutz et al. (US 20010049313) (hereinafter Rutz).
Regarding claim 7, the combination of Frith and Miyamoto teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Frith and Miyamoto does not explicitly teach flat projections as needed for the limitations of claim 7. 
wherein the projection has a flat surface that abuts the abutting surface (see Rutz paragraph 14 and figure 3 regarding flat guide rings that circle the outer circumference of a contact surface to serve as sliding contact bearings- directly analogous to the ball bearings of Miyamoto, and may replace them in combination with Firth so that they are disposed on the facing surface as a contact point to facilitate rotation).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Frith and Miyamoto to include the teaching of Rutz by utilizing the sliding contact bearings of Rutz instead of the ball bearings of Miyamoto to facilitate rotation at the contact point between the abutting and facing surfaces. One of ordinary skill would recognize that while Rutz is directed towards a drive sprocket wheel, the contact point between two rotating faces orthogonal to the axis of rotation is a mechanically analogous field of endeavor to that of Frith and Miyamoto. Therefore, one of ordinary skill in the art would recognize the analogy and application of incorporating the sliding bearing of Rutz into the combination. 
One would be motivated to combine these teachings in order to provide methods relating to bearings to facilitate rotation at a point of contact to reduce friction (see Rutz paragraph 14).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Frith (US 20060229495) (hereinafter Frith) in view of Miyamoto et al. (US 20140094657) (hereinafter Miyamoto), further in view of Wu (US 20100230223) (hereinafter Wu).
Regarding claim 11, the combination of Frith and Miyamoto teaches all aforementioned limitations of claim 8, and is analyzed as previously discussed.
Furthermore, the combination of Frith and Miyamoto teaches the eyepiece unit has an inclined surface that is separated from the central axis toward the side of the facing surface , 
the pushers each abut the inclined surface and each press the eyepiece unit toward the facing surface along the central axis when the eyepiece is mounted (see Frith paragraph 39 and figure 3 and 5 regarding retaining arms that contact inclined surface of eyepiece and press the eyepiece toward facing surface along central axis)
However, the combination of Frith and Miyamoto does not explicitly teach the particular angular arrangement as needed for the limitations of claim 11. 
Wu, in a similar field of endeavor, teaches wherein the facing surface includes at least three projections on the first virtual circle around the central axis by same number as that of the pushers and each are provided at rotationally symmetrical positions around the central axis (see figure 2 paragraph 22-23 regarding ball portion with 4 slots and screw portion with 4 screws disposed at angularly identical positions along the circumference around the central axis- in combination, the screws are seen as functionally analogous to the clamps/pressing parts of Firth, as they are fastening members and the number of ball bearings would be adjusted to four. The relationship between the screw and ball locations of Wu would therefore inform the relationship between the clamp and ball locations of the combination),
abutting positions between the pushers and the inclined surface are each positioned at positions identical to positions of the projections in a rotation direction around the central axis when viewed from a direction along the central axis or at positions at which angles in the rotation direction between adjacent projections in the rotation direction are identical to each other (see figure 2 paragraph 22-23 regarding ball portion with 4 slots and screw portion with 4 screws disposed at angularly identical positions along the circumference .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Frith and Miyamoto to include the teaching of Wu by using the screw and ball locations of Wu to inform the relationship between the clamp and ball locations of the combination. One of ordinary skill would recognize that the screws could be seen as functionally analogous to the clamps/pressing parts of Frith, as they are fastening members, and their angular position relationship to the ball bearings may be applied when other fastening members are used. It is emphasized that in the combination, the ball bearings are still that of Miyamoto, as in front facing to contact between the abutting and facing surfaces. However, the number of bearings is adjusted to four evenly spaced bearings, and the position is aligned with four evenly spaced clamps. All of these design parameters are suggested by Miyamoto and Frith, where Wu gives an explicit example of the arrangement where the projection portions match the pressing portions in number and angular position. Further, while Wu is directed towards a rotating chair wheel, the arrangement of bearings and fasteners in a rotating shaft is a mechanically analogous field of endeavor to that of Frith’s rotating axis. Therefore, one of ordinary skill in the art would recognize the analogy and application of incorporating the coupling arrangement of Wu into the combination. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527.  The examiner can normally be reached on Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483